                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JIMMY JERMAINE POTTS                            CIVIL ACTION

                        v.                          NO. 17-5278

    KA THY BRITTAIN, et al.

                                             ORDER
          AND NOW, this 24th day of October 2019, upon considering Mr. Potts's Petition for writ

of habeas corpus (ECF Doc. No. 1), the Response (ECF Doc. No. 5), after careful and independent

study of United States Magistrate Judge Carol Sandra Moore Wells's September 19, 2019 Report

and Recommendation (ECF Doc. No. 7), neither party having objected 1 to Judge Wells's Report

and Recommendation, and for reasons in the accompanying Memorandum, it is ORDERED:

          1.     Judge Wells's extensive and well-reasoned Report and Recommendation (ECF

Doc. No. 7) is APPROVED and ADOPTED;

          2.     Mr. Potts's Petition for writ of habeas corpus (ECF Doc. No. 1) is DISMISSED

and DENIED, without an evidentiary hearing;

          3.     A certificate of appealability SHALL NOT issue as Mr. Potts has not demonstrated

reasonable jurists would debate the correctness of the procedural aspects of this ruling nor has he

made a substantial showing of the denial of a constitutional right; 2 and,



1
  See Local R. Civ. P. 72.l(IV)(b) ("Any party may object to a magistrate judge's proposed
findings, recommendations or report under 28 U.S.C. 636(b)(l)(B), and subsections l(c) and (d)
of this Rule within fourteen (14) days after being served with a copy thereof."); Leyva v. Williams,
504 F.3d 357, 363 n.7 (3d Cir. 2007) ("Under Rule 8(b) of the Rules Governing Section 2254
Cases, 'a district court is not required to determine de novo whether a magistrate judge erred ... in
... her report and recommendation if no objection was made by a party on that ground.'") (quoting
Medina v. Diguglielmo, 461 F.3d 417,426 (3d Cir. 2006)).

2
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,484 (2000).
4.   The Clerk of Court shall CLOSE this case.




                                   2
